 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 570 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Ms. Lee (for herself, Mr. Payne, Mr. Rangel, Mrs. Christensen, and Mr. Owens) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a Caribbean-American Heritage Month. 
 
Whereas people of Caribbean heritage are found in every State of the Union; 
Whereas emigration from the Caribbean region to the American Colonies began as early as 1619 with the arrival of indentured workers in Jamestown, Virginia; 
Whereas during the 17th, 18th, and 19th centuries, a significant number of slaves from the Caribbean region were brought to the United States; 
Whereas from 1820 to 2002, more than 68,000,000 people emigrated from the Caribbean region to the United States; 
Whereas much like the United States, the countries of the Caribbean faced obstacles of slavery and colonialism and struggled for independence; 
Whereas the countries of the Caribbean share a similar racial, cultural, and religious heritage; 
Whereas the independence movements in many countries in the Caribbean during the 1960’s and the consequential establishment of independent democratic countries in the Caribbean strengthened ties between the region and the United States; 
Whereas Alexander Hamilton, a founding father of the United States and the first Secretary of the Treasury, was born in the Caribbean; 
Whereas there have been many influential Caribbean-Americans in the history of the United States, including Jean Baptiste Point du Sable, the pioneer settler of Chicago; Claude McKay, a poet of the Harlem Renaissance; James Weldon Johnson, the writer of the Black National Anthem; and Shirley Chisolm, the first African-American Congresswoman and first African-American woman candidate for President; 
Whereas the many influential Caribbean-Americans in the history of the United States also include Colin Powell, the first African-American Secretary of State; Sidney Poitier, the first African-American actor to receive the Academy Award for best actor in a leading role; Harry Belafonte, a musician, actor, and activist; Marion Jones, an Olympic gold medalist; and Al Roker, a meteorologist and television personality;  
Whereas Caribbean-Americans have played an active role in the civil rights movement and other social and political movements in the United States; 
Whereas Caribbean-Americans have contributed greatly to education, fine arts, business, literature, journalism, sports, fashion, politics, government, the military, music, science, technology, and other areas in the United States; 
Whereas Caribbean-Americans share their culture through carnivals, festivals, music, dance, film, and literature that enrich the cultural landscape of the United States; 
Whereas the countries of the Caribbean are important economic partners of the United States; 
Whereas the countries of the Caribbean represent the United States third border; 
Whereas the people of the Caribbean region share the hopes and aspirations of the people of the United States for peace and prosperity throughout the Western Hemisphere and the rest of the world; and 
Whereas June is an appropriate month to establish a Caribbean-American Heritage Month: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)a Caribbean-American Heritage Month should be established; and 
(2)the people of the United States should observe the month with appropriate ceremonies, celebrations, and activities. 
 
